Citation Nr: 0032014	
Decision Date: 12/07/00    Archive Date: 12/12/00

DOCKET NO.  97-26 892A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	To be clarified


WITNESSES AT HEARINGS ON APPEAL

Appellant and V.S.


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from March 1970 to February 
1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1996 rating decision, in which the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA) declined to reopen the appellant's 
claim for service connection for PTSD.  In a Supplemental 
Statement of the Case, dated in August 1997, the RO rephrased 
the issue to include the previously denied claim of 
entitlement to service connection for an acquired psychiatric 
disorder.  The Board remanded this case in November 1998.

The Board notes that, in June 2000, the appellant submitted 
additional evidence to the Board without waiver of RO review.  
In light of the favorable opinion below, the Board finds that 
no prejudice accrues to the appellant in reviewing this claim 
without RO review in the first instance.  


FINDINGS OF FACT

1.  In a rating decision dated in July 1994, the RO declined 
to reopen a claim for service connection for an acquired 
psychiatric disorder, to include PTSD.  This was the last 
final decision on the claim.

2.  Additional evidence since the RO's July 1994 final 
decision is both new and material inasmuch as it includes 
competent medical evidence of a current diagnosis of PTSD due 
to combat stressors as well as a possible causal link between 
the diagnosis of depression and Vietnam service.

3.  The claim for service connection for an acquired 
psychiatric disorder, to include PTSD, is reopened, and VA 
has a further duty to assist the appellant in the development 
of his claim.


CONCLUSIONS OF LAW

1.  The RO's decision in July 1994, which declined to reopen 
the claim for service connection for an acquired psychiatric 
disorder, to include PTSD, is final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a) 
(2000).

2.  The evidence received subsequent to the RO's July 1994 
decision, which declined to reopen the claim for service 
connection for an acquired psychiatric disorder, to include 
PTSD, is both new and material and serves to reopen the 
claim.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that the newly submitted lay and 
medical evidence is so significant as to warrant reopening of 
his previously denied claim for service connection for an 
acquired psychiatric disorder, to include PTSD.  As such, he 
believes that his claim should be evaluated on the merits 
with consideration given to review of all the evidence of 
record.

Initially, the Board notes that it has the obligation to make 
an independent determination of its jurisdiction regardless 
of jurisdictional findings made by the RO.  Rowell v. 
Principi, 4 Vet.App. 9, 15 (1993); Barnett v. Brown, 8 
Vet.App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  See 
also 38 C.F.R. § 20.101(c) (1999) (within the VA regulatory 
system, the Board is the sole arbiter of decisions concerning 
its jurisdiction).  In the Supplemental Statement of the Case 
dated in February 2000, the RO applied the new and material 
standard to the adjudication of this claim.

In a decision dated in March 1988, the Board denied the claim 
for service connection for an acquired psychiatric disorder, 
to include PTSD.  That decision is final.  38 C.F.R. 
§ 20.1100(a) (2000).  The RO declined to reopen the claim in 
a rating decision dated in July 1994.  The appellant was 
notified of this decision later that month, but he did not 
submit a timely appeal.  That decision, accordingly, is 
final.  38 C.F.R. § 20.302(a) (2000) (a Notice of 
Disagreement (NOD) must be filed within one year from the 
date that the agency of original jurisdiction mails the 
notice of an adverse determination).  The RO next declined to 
reopen the claim in February 1996, and the appellant has 
timely perfected his appeal to this decision.  As such, the 
RO's July 1994 decision constitutes the last prior final 
denial of the claim.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302(a) (2000).  Therefore, the new 
and material standard must be applied with respect to the 
adjudication of this claim.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).

As a general rule, once a claim has been disallowed, that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2000).  However, if the claimant 
can thereafter present new and material evidence of the 
previously disallowed claim, then the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 1991).

Evidence is new when it is not merely cumulative or redundant 
of other evidence previously of record.  38 C.F.R. § 3.156(a) 
(2000).  Material evidence is evidence which bears directly 
and substantially upon the specific issue at hand, and which 
by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Id.  See 
also Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998).  Evidence 
is presumed credible for the purposes of reopening unless it 
is inherently false or untrue.  Duran v. Brown, 7 Vet.App. 
216, 220 (1994); Justus v. Principi, 3 Vet.App. 510, 513 
(1992).  The evidence relied upon in reopening the claim must 
be both new and material, and the failure to satisfy either 
prong ends the inquiry and requires that the claim be denied.  
Smith v. West, 12 Vet.App. 312 (1999).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty during a period of active service.  38 
U.S.C.A. §§ 1101, 1131 (West 1991).  A psychosis may be 
presumed to have been incurred in service, if the evidence 
shows that such disease became manifest to a degree of 10 
percent within one year from separation from active service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1112, 1137 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (2000). 

Briefly summarized, the evidence before the RO in July 1994 
included the appellant's allegations that he manifested an 
acquired psychiatric disorder, to include PTSD, as a result 
of his active military service.  He alleged exposure to 
combat stressors in service, such as mortar rounds which 
entered his complex and serving as a door gunner on a 
helicopter.  He also pulled perimeter guard duty.  However, 
on other occasions, he denied exposure to combat and stated 
that he served as a finance clerk and a motor pool person.  
He stated that he was demoted and pulled from guard duty 
after improperly firing his weapon on the compound 
perimeters.  He complained of being improperly accused of 
being a drug abuser and being treated for a chemical disease 
manifested by a boil on his face.  He also believed that 
military doctors hypnotized him and implanted a computer chip 
in his brain.  He believed that the government was using him 
as a "guinea pig" and that these experiences contributed to 
his mental disorder(s).

The appellant's service medical records show treatment for 
drug usage and for withdrawal symptoms.  His discharge 
examination indicated a "normal" clinical evaluation of his 
psychiatric status.  There is no evidence that a computer 
chip was implanted in his brain.

Post- service, the appellant's VA clinical records first 
revealed diagnoses of immature personality and depression on 
psychiatric consultation in November 1974.  Thereafter, his 
private and VA clinical records revealed numerous psychiatric 
diagnoses, to include paranoid schizophrenia, schizo- 
affective disorder, mixed organic brain syndrome, substance 
abuse, borderline personality disorder with depression, mild 
overlay of histrionic hypochondriasis, major depression and 
possible residuals of organic psychosis.  He was noted to 
manifest delusional thinking.  A January 1988 VA discharge 
summary noted that he didn't meet the criteria for a PTSD 
diagnosis.  A June 1990 VA discharge summary noted a 
diagnosis of "history of symptoms of post traumatic stress 
disorder."  A January 1993 VA discharge summary noted a 
diagnosis of paranoid schizophrenia with traces of PTSD and 
depression.  Subsequent VA clinical records in 1993 noted a 
diagnosis of PTSD secondary to combat exposure.  A March 1994 
VA discharge summary noted a diagnosis of history of PTSD.

In connection with the current appeal, the appellant provided 
a stressor summary in which he claimed engaging in 
unauthorized perimeter shooting while on guard duty, 
witnessing enemy attacks on the Ben Long compound and 
observing two dead warrant officers.  The medical evidence 
includes a VA clinical record, dated on September 19, 1994, 
which reflects a comment of depression secondary to Vietnam- 
related events.  There are numerous diagnoses of PTSD, to 
include a January 14, 1998 diagnosis of PTSD due to combat 
exposure. 

Upon review of the evidence submitted since the RO's denial 
in July 1994, the Board finds that the appellant has 
submitted new and material evidence of such significance as 
to warrant reopening of his claim.  In this respect, there 
are numerous diagnoses of PTSD, as well as an opinion that 
such diagnosis is secondary to combat stressors, which 
corroborate similar diagnoses which were previously of 
record.  See Paller v. Principi, 3 Vet.App. 535 (1992) (a 
second physician's opinion which corroborated prior medical 
evidence was material, particularly were an apparent split of 
medical opinion exists).  Additionally, it is unclear as to 
whether the VA examiner's September 1994 notation of 
depression secondary to Vietnam- related events was a 
recordation of history or a diagnosis.  As this may be an 
opinion as to a possible causal connection between depression 
and active service, the comment is of sufficient significance 
to warrant reopening of the claim.

As addressed in the remand below, the Board notes that 
further evidentiary development and due process concerns must 
be resolved prior to any further adjudication.


ORDER

The claim of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, is reopened.  
To this extent only, the appeal is granted.


REMAND

As noted in the Introduction, the appellant has introduced 
into the record documents relating to a PTSD clinic which 
have not previously been considered by the RO.  The appellant 
has not waived RO consideration of such evidence in the first 
instance, and it appears that such evidence may be pertinent 
to the issue at hand.  See 38 C.F.R. § 20.1304(c)(1999); VA 
O.G.C. Prec. 16-92 (July 24, 1992).  As such, the RO must 
consider this evidence prior to any further adjudication by 
the Board.

There is also some uncertainty as to whether the appellant is 
currently represented by AMVETS.  A February 2000 Memorandum 
suggests that an existing power of attorney in favor of 
AMVETS may have been revoked, but this organization submitted 
a presentation in support of this claim in September 2000. 

The Board next notes that Congress recently enacted 
legislation which clarified VA's duty to assist a claimant in 
the development of claims.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (to be codified at 
38 U.S.C.A. § 5103A).  Among these duties, VA must make 
continuous efforts in obtaining government records until it 
is clear that the records don't exist or that further efforts 
would be futile.  In this case, the appellant has requested 
the RO to obtain his medical records from his period of 
service in the Mississippi National Guard in approximately 
1972, and from his reserve service with the Louisiana 
National Guard since 1986.  Of note, a December 1986 VA 
clinical record reveals his report of failing the Army 
Reserve physical for a possible blood abnormality.

The Board is of the opinion that the RO should make a further 
attempt to obtain these records by contacting the Office of 
the Adjutant General of Mississippi and make a specific 
request for medical records, to include entrance and 
separation examinations, which may be in existence under the 
appellant's name and/or service number and are dated in or 
about 1972.  Similarly, the RO should also directly contact 
the Office of the Adjutant General of Louisiana with a 
specific request for medical records, to include entrance and 
separation examinations, which may be in existence under the 
appellant's name and/or service number in or about 1985-86.

While this claim is in remand status, the RO should again 
inform the appellant that, in order to validate the nature of 
his duties during his service in the Republic of Vietnam, he 
must provide a more detailed account of the approximate dates 
and surrounding circumstances of his alleged combat and non- 
combat stressors.  This should include further detailed 
information regarding the alleged unauthorized perimeter 
shooting while on guard duty, the mortar attacks on the Ben 
Long compound, observing the two dead warrant officers and 
his service as a helicopter door gunner.  The appellant is 
hereby advised that his failure to respond to the RO's 
request may result in denial of his claim due to non- 
corroboration of his claimed stressors.  In this regard, the 
Board notes that the duty to assist is not an unlimited duty, 
or a "one way street," see Wood v. Derwinski, 1 Vet.App. 
190, 193 (1991), and the appellant must cooperate by 
providing information within his control.  Hayes v. Brown, 5 
Vet.App. 60, 68 (1993). 

Finally, the Board notes that the recently enacted 
legislation requires that VA provide a medical examination or 
obtain medical opinion when such examination is necessary to 
make a decision on the claim.  An examination is considered 
necessary when the evidence of record (a) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (b) 
indicates that the disability or symptoms may be associated 
with the claimant's active military, naval, or air service; 
but (c) does not contain sufficient medical evidence for VA 
to make a decision on the claim.  In this case, the Board is 
of the opinion that the appellant should be provided VA 
psychiatric examination in order to determine the nature and 
etiology of his acquired psychiatric disorders.


In view of the foregoing, the case is REMANDED for the 
following action:

1.  The RO should request records of the 
appellant's VA psychiatric treatment, both 
inpatient and outpatient, from December 1998 to 
the present time.  The RO should also obtain 
records from the appellant's participation in the 
PTSD clinic, if any.

2.  The RO should take the necessary steps to 
clarify whether AMVETS remains the appellant's 
representative.

3.  The appellant is hereby advised of his right 
to submit any additional evidence and argument 
while this case is in remand status, to include 
any service department record(s) and service 
medical record(s) that he may have in his 
possession.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

4.  The RO should directly contact the Office of 
the Adjutant General of Mississippi with a 
specific request for medical records, to include 
entrance and separation examinations, which may be 
in existence under the appellant's name and/or 
service number dated in or about 1972.  The RO 
should also directly contact the Office of the 
Adjutant General of Louisiana with a specific 
request for medical records, to include entrance 
and separation examinations, which may be in 
existence under the appellant's name and/or 
service number in or about 1985-86.  Any 
document(s) received from these requests must be 
incorporated into the claims folder.

5.  The RO should also ask the appellant for an 
account containing as much detail as possible 
regarding the specific stressors to which he was 
exposed in service, to include the following 
events: (1) the perimeter shooting while he was on 
guard duty; (2) the mortar attacks on the Ben Long 
compound; (3) the two dead warrant officers and 
(4) his service as a helicopter door gunner.  He 
should be asked to provide specifics, such as 
dates, places, detailed description of the events 
and any further identifying information concerning 
other individuals involved.  He should be once 
again be advised that, without such details, an 
adequate and necessary search for verifying 
information cannot be conducted.

6.  With the information obtained, the RO should 
prepare a detailed summary of the claimed 
stressors based upon a review of all pertinent 
documents, including the appellant's statements in 
the claims file and the hearing transcripts.  This 
summary, and copies of all associated documents, 
should be sent to the United States Armed Services 
Center for Research for Unit Records (USASCRUR), 
7798 Cissna Road, Suite 101, Springfield, Virginia 
22150, which should be requested to provide any 
information which might corroborate the existence 
of any of the claimed stressors.  All leads from 
ESG should be followed- up by the RO.

7.  Following the completion of the preceding 
steps, the RO must make determinations, based upon 
review of the complete record, as to the stressor 
or stressors to which the appellant was exposed in 
service.  The RO should identify each specific 
stressor or stressors  established by the evidence 
of record.  The RO should then arrange for the 
appellant to be examined by a board of two VA 
psychiatrists (board certified, if available) in 
order to determine the diagnoses of all 
psychiatric disorders that are present.  The 
examiners should review the contents of the claims 
file, obtain relevant history from the appellant, 
and accomplish all necessary special studies or 
tests, including psychological testing and 
evaluation.  

Following the examination, the examiners should 
express opinion on the following questions:  (1) 
What are the current psychiatric diagnoses; (2) Is 
it at least as likely as not that any acquired 
psychiatric disorder was first manifested in 
service or, RO was of sufficient 
gravity to produce PTSD; (2) whether the remaining 
diagnostic criteria to support a diagnosis of PTSD 
have been satisfied; and (3) whether there is a 
link between the current symptomatology and the 
stressor or stressors in service whose existence 
has been established by the RO.  In arriving at 
this opinion, the examiners should provide a 
rationale for the opinions expressed.  If an 
opinion cannot be medically determined without 
resort to mere speculation or conjecture, this 
should be commented upon in the report.  The 
claims folder and a copy of this remand should be 
made available to the examiners.

8.  The appellant is hereby advised that, in the 
event he fails to report for VA examination(s) 
without good cause, his reopened claim may be 
denied.  38 C.F.R. § 3.655 (2000).

9.  Thereafter, the RO should thoroughly review 
the claims folder to ensure that all regulatory 
requirements under the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 
have been satisfied.

10.  After completion of the above, the RO should 
readjudicate the issues on appeal with 
consideration given to all of the evidence of 
record, including any additional evidence obtained 
by the RO pursuant to this remand.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the 
appellant and his representative should be 
furnished a Supplemental Statement of the Case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals



 


- 7 -


